Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 22, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

  139387                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Diane M. Hathaway,
            Plaintiff-Appellee,                                                                                          Justices


  v                                                                 SC: 139387
                                                                    COA: 291865
                                                                    Oakland CC: 2008-219174-FC
  NORMAN HANNA,
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the June 30, 2009 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 22, 2010                    _________________________________________
           p0119                                                               Clerk